Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims disclose: parsing source code into an abstract syntax tree; traversing said abstract syntax tree to produce a sequence of tokens; constructing token embeddings for a subset of said sequence of tokens; inputting said token embeddings into an encoder artificial neural network for encoding said token embeddings; initializing a decoder artificial neural network with a final internal cell state of said encoder artificial neural network when encoding said token embeddings; running said decoder artificial neural network a same number of steps as encoding performed by said encoder artificial neural network; using said final internal cell state of said encoder artificial neural network as a code representation vector in response to completing said running of said decoder artificial neural network; and using said code representation vector to detect errors in said source code.
Prior art fails to disclose inputting said token embeddings into an encoder artificial neural network for encoding said token embeddings; initializing a decoder artificial neural network with a final internal cell state of said encoder artificial neural network when encoding said token embeddings; and running said decoder artificial neural network a same number of steps as encoding performed by said encoder artificial neural network. These limitations in combination with the claim as a whole is patentably distinct over the prior art of record.
Prior art Horie (US 9,459,848) discloses a method implementing a function, which a compiler for a first language does not have, using a compiler for a second language. The implementing step includes generating, by the compiler for the first language, a first abstract syntax tree. The implementing step further includes converting, by a converter, the first abstract syntax tree to a second abstract syntax tree of the compiler for the second language using a conversion table from data representation types in the first language to data representation types in the second language. When a compilation error occurs, the implementing step also includes generating a special node for error processing in the second abstract syntax tree and storing an error token in the special node. When unparsing, the implementing step additionally includes outputting the error token, in the form of source code written in the first language (Abstract).

Prior art Srinivasan (US 2018/0276105) disclose technologies for an active learning source code review framework (interchangeably referred to herein as a "framework"). The active learning source code review framework incorporates concepts of active learning and automated code review, allowing for effective and efficient software code review. Source code may include different types of errors. In some embodiments, the framework allows extraction of semantic features from a source code (the source code under review), and utilizes the extracted semantic features to train an error classifier to identify probabilities of different or various kinds of errors in the source code under review. The framework incorporates active learning that utilizes information associated with the code patterns in the source code under review to identify code regions that may benefit from or need discrete or separate review. The framework then updates or retrains the error classifier with the results of any discrete review of an identified code region to improve the error classifier (¶0014).
Prior art Xie (US 9,361,094) discloses source code analysis, to ensure software quality and these techniques deal with two goals of software analysis which are: error detection and software evolution study. By analyzing source code, the system extracts interesting patterns and information which can help the analyst to report the quality of the software under analysis. The system may use the collected information to show statistics about source code usage (e.g., Java usage), on which programmers can rely on, in order to produce higher level software products (column 4, lines 55-64).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES EHNE/Primary Examiner, Art Unit 2113